                                           Attorneys at Law
                        45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY




February 27, 2020              Memo Endorsed
                                                                               Application Granted. A rescheduled
Via ECF                                                                        conference will be held on April 9, 2020 at
Honorable Ona T. Wang                                                          12:30 p.m.
United States Magistrate Judge
Southern District of New York                                                  SO ORDERED.
500 Pearl Street, Courtroom 20D
New York, NY 10007

       Re:     Ostenfeld v. Newsela, Inc., et al.
               Case No.: 19-cv-06653-LTS-OTW                                   __________________________
                                                                               Ona T. Wang           2/27/2020
Dear Judge Wang:                                                               U.S. Magistrate Judge

       We represent the Plaintiff in the above referenced matter. We write Your Honor, in
conjunction with Defendants, to respectfully request an adjournment of the initial conference,
presently scheduled for March 4, 2020, and all pre-conference submissions.

         This is the fourth request for an adjournment of the initial conference. The previous
requests were necessitated by the deadline for Defendants to file their Answer, the Parties’ initial
referral to the Southern District of New York’s automatic mediation program, and a death in
Plaintiff’s family. We make the current request because the SDNY mediation, scheduled for
February 25, 2020, was rescheduled to March 24, 2020, due to the Plaintiff contracting the flu.
Accordingly, we believe that it would be a prudent conservation of judicial time and resources to
adjourn the initial conference until a date after the scheduled mediation (in the event that mediation
is not fruitful).

       We appreciate the Court’s consideration in this regard.


Respectfully Submitted,

PHILLIPS & ASSOCIATES PLLC


/s/ Gregory W. Kirschenbaum
Gregory W. Kirschenbaum, Esq.

cc:    Frederick J. Wilmer, Esq. and Brittany A. Gold, Esq., Attorneys for Defendants (via ECF)
